AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                               Page 1 of l



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                JUDGMENT IN A CRIMINAL CASE
                                     v.                                      (For Offenses Committed On or After November 1, 1987)


             Pedro Margarita Bautista-Rodriguez                              Case Number: 3: l 8-mj-22929-BGS

                                                                            Russom Gebreab
                                                                            Dif< d 'A ttorney
                                                                             eenants


REGISTRATION NO. 8118 4298                                                                                  Fll~ED
THE DEFENDANT:                                                                                               NOV 2 9 2018
 IZl pleaded guilty to count(s) 1 of Complaint
 D was found guilty to count( s)                                           sou~Tt~!~ u~ 01s·'.-i=:ii52·~ cc:ur:11
   after a plea of not guilty,                                             BY                           \i/61':''""'"'
                                                                                                                EPUTY
   Accordingly, the defendant 1s adjudged gmlty of such count(s), which mvolve the followmg offense(s):

Title & Section                   Nature of Offense                                                           Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 1



 D The defendant has been found not guilty on count( s)                  ~~~~~~~~~~~~~~~~~~~




 D Count(s)       ~~~~~~~~~~~~~~~~~~
                                                                             dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

IZl Assessment: $10 WAIVED            IZl Fine: WAIVED
IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Thursday, November 29, 2018
                                                                          Date of Imposition of Sentence


                                                                          ~4~
                                                                           ONORAEiiBERNARD G. SKOMAL
                                                                          UNITED STATES MAGISTRATE JUDGE


                                                                                                                  3: l 8-mj-22929-BGS
